Title: From Alexander Hamilton to John Lowell, 19 March 1794
From: Hamilton, Alexander
To: Lowell, John



Treasury DepartmentMarch 19th. 1794
Sir

Inclosed I transmit a duplicate of my decision on the Petition of Henry Jackson Esqr.
As it appears from the statement of facts annexed to the said Petition that there are doubts entertained whether the case would come within the provision of the act for remitting or mitigating the forfeitures and Penalties accruing under the revenue laws; and having decided on the case by virtue of that act, an explanation of my construction of it will be proper.
I have considered the regulation which subjects to forfeiture spirits imported in casks or vessels of less capacity than ninety Gallons, being manifestly designed to guard against an evasion of the duties on imported Spirits, by facilitating the clandestine landing of them, to be in fact and in construction of Law a regulation or law concerning the collection of duties of Impost and Tonnage—notwithstanding the title of the Act in which it is found. And I have thence concluded that the act of the 26th. of may 1790 continued in force by subsequent Acts, having an aspect to future as well as to the then existing laws, extends to the case in question.
With great respect & esteem   I am sir   your obedient servant

Alexander Hamilton
John Lowell EsquireJudge of the District ofMassachusetts

